I am honoured to appear before the Assembly today to deliver these remarks on behalf of the Government of Canada in this, the seventieth anniversary year of the United Nations.
As a founding Member of the United Nations, Canada played a constructive role in drafting the Charter of the United Nations and creating the Organization before, during and after the 1945 San Francisco Conference. There can be little doubt that over the past seven decades, through the General Assembly, other United Nations bodies and the myriad
of agencies, funds and programmes associated with the United Nations, the Organization has often helped to improve the lives and prospects of people around the world. It has done so even as Member States and the United Nations itself have struggled to realize the Organization’s most fundamental aspirations. Since that time, Canada and Canadians have been steadfast supporters of the United Nations and deeply engaged in its work to deliver results for the benefit of our common future.
One of the ways in which the United Nations led the way in its early years, and in which it continues to light the path ahead, has been in the vital area of international development. Canada is proud to support, in word and deed, the commitments in the 2030 Agenda for Sustainable Development (resolution 70/1). The Organization and the international community it represents deserve our praise for aiming to eliminate poverty on a global scale. It is an objective that will require innovative new approaches and new partnerships. We will also need to promote fundamental freedoms, the rule of law and accountable governance in those parts of the world where the critical building blocks for sustainable development are weak or absent.
Canada looks forward to collaborating with others to sustain the momentum already underway as a result of the Millennium Development Goals and to move forward with renewed determination. The Government of Canada has identified maternal, newborn and child health as a priority for development, in support for which we have committed $3.5 billion over the next five years. There has been progress, to be sure, but there remains much to do. Canada welcomes the inclusion of maternal, newborn and child health in the 2030 Agenda as a means to follow through on the commitments made under the 2010 Group of Eight Muskoka Initiative, adopted at the Saving Every Woman, Every Child Summit, held in Toronto in 2014, and the renewed Global Strategy for Women’s, Children’s and Adolescents’ Health.
As the international community commits to implementing the 2030 Agenda, one of the most critical questions we still face is how to finance the Sustainable Development Goals. While current official development assistance will retain its important role, current and projected levels fall well short of the trillions of dollars required to implement the Goals. We need to find new ways to blend financing from donors, foundations, the private sector and other sources to fill the gap.
15-29946 17/33

A/70/PV.28 03/10/2015
The Global Financing Facility (GFF) in support of Every Woman, Every Child is an excellent model of how the private sector can be brought on board to collaborate with national Governments to sustainably finance maternal, newborn and child health initiatives. The additional investment generated through the GFF and other innovative financing mechanisms will set the course for increasing funding from the current billions of dollars allocated for development finance to the trillions required if we want to achieve the post-2015 development agenda. Canada will continue to play a leading role in helping to establish those mechanisms to secure sustainable financing and leverage the expertise and resources of the private sector in support of the development outcomes.
Humanitarian assistance is even more important, as progress in development can be wiped out overnight by natural disasters, political violence and international conflicts or crises linked to acute food insecurity or the spread of disease. When considering the first-ever World Humanitarian Summit, to be held in May 2016, we all must strive to increase countries’ determination to respect international humanitarian law, to protect civilians and to strengthen resilience when faced with possible crises, in particular by ensuring that national Governments will be equipped to deal with those crises.
In responding to the needs of humankind, Canada always strives to act with generosity, speed and efficacy to save lives, to alleviate suffering and to preserve the dignity of the people most affected. In 2014, Canada increased by 32 per cent its financial contribution to humanitarian assistance in response to the ever-increasing needs in the world, especially for countries in crisis, such as Iraq, Syria, the Philippines, Ukraine, the Central African Republic, South Sudan and Yemen. Similarly, Canada has played a leading role in the prompt and effective action by the international community to the Ebola epidemic in certain regions of West Africa.
As shown at numerous times in the past, Canada has the capacity and the will to assist and deal with the crisis of refugees and migrants currently affecting Europe. Since the establishment of the United Nations, the international community has been confronted with many situations brought about by the voluntary and involuntary displacement of people. In some cases, such as those of individuals trying to escape the crisis
in Syria, the issue is urgent. In others, it is part of a long-term phenomenon. We work in collaboration with our partners to address those difficulties, including by accelerating the resettlement process of Syrians and Iraqis in our own country this year.
We know that Canadians will support those efforts with the same spirit of generosity that has characterized the assistance they have provided when others were in distress and affected by disasters. However, we cannot stop there; we must also take on together human rights violations and promote stability, peace and prosperity in regions subjected to instability or violent conflicts. The United Nations, rooted in respect for fundamental rights and freedoms, democracy and the rule of law, was established specifically for that purpose.
Without the strong and collective commitment of all Member States to those principles, the edifying words of the Preamble to the Charter risk becoming simply hollow and meaningless words. In the words of the Prime Minister of Canada:
“Where human misery abounds, where grinding poverty is the rule, where justice is systematically denied, there is no real peace — only the seeds of future conflict.” (A/69/PV.11, p. 11)
Canada continues to support a wide range of initiatives and measures established by the United Nations to promote peace and security, including the most recent efforts to combat terrorism and to identify new ways to combat violent extremism.
Innocent civilians suffer the most in internal and international conflicts, as we see today in Iraq and Syria, where the Islamic State in Iraq and the Sham (ISIS) and other terrorist groups are sowing destruction. We are concerned by the resurgence of the Taliban in northern Afghanistan, by the scale of the ambition shown by Daesh and their expanding networks in South Asia, the Middle East, North Africa and the Sahel, as well as by their subsidiaries, such as Boko Haram. The international community must continue to take significant steps to combat terrorism together.
Faced with that situation, Canada’s action includes not only its role in the military coalition that is fighting against the immediate threat posed by Daesh, but also efforts to provide humanitarian assistance. Canada will continue to support ethnic and religious minorities whose very existence is threatened.
18/33 15-29946

03/10/2015 A/70/PV.28
We are committed to drawing everyone’s attention to the consequences of sexual violence and other barbaric abuses perpetrated by ISIS against women and girls. Last July, we hosted the Special Representative of the Secretary-General on Sexual Violence in Conflict, Ms. Zainab Bangura, who presented graphic and detailed conclusions of her assessment mission to the Middle East to members of the Global Coalition to Counter ISIL, gathered in Quebec City. At that meeting, Canada announced an additional financial contribution for the survivors of abuses committed by Daesh and in support of the essential work being carried out by Ms. Bangura.
Canada has long been determined to work for the independence of women and girls and for greater respect for their rights in conflict situations. That is why we support a high-level review of the implementation of the programme on women and peace and security, as we have done for the past 15 years, that is, since the adoption of Security Council resolution 1325 (2000), the first resolution on that issue. Canada has played a leading role in the global campaign to eliminate child marriage, early marriage and forced marriage, a widespread and harmful practice that threatens the lives and the future of girls around the world, with devastating consequences not only for them but also for their communities.
Our rules-based international system must be preserved. International guarantees lose their meaning if rules are flagrantly violated. We must face acute challenges to security and human rights, such as in Iraq and Syria, as well as the abuses that follow in the wake of acts of aggression, such as the Russian invasion of Ukraine, the illegal annexation of Crimea and the continued interference in eastern Ukraine. This rostrum must not be used by leaders to subvert the principles on which this Organization was established. This platform should be used to respond to, and tackle, these global threats.
Two countries that persistently violate international standards in this area and whose Governments oppress their own people and threaten their neighbours, as well as global peace are Iran and North Korea. Non-compliance over the course of decades raises questions about ambitions and intentions. Verbal pledges or paper promises are not enough. There must
be verifiable evidence of compliance and meaningful penalties for continued defiance.
In that regard, while we appreciate the efforts of the P5+1, the real test of the Joint Comprehensive Plan of Action concerning Iran, or any similar agreement, will be in its concrete implementation and independent verification. Actions speak louder than words. To that end, it is vital to support, sustain and, where necessary, enhance the monitoring capabilities of the relevant agencies, such as the International Atomic Energy Agency, and ensure that verifiable deeds match conciliatory words. Nothing less than the credibility of the United Nations is at stake on such matters.
As with any organization, it is vital for the United Nations to reassess what it does and how it pursues its goals in the light of the remarkable changes since its founding. Canada wholeheartedly supports the high- level review of peace operations. We cannot always rely on the instruments of the past to deal with the crises of today.
Freedom, peace and stability pave the way to lasting prosperity. As we all know, the path to real sustainable development requires action at many levels and with many partners. Private-sector-led growth is a key ingredient for achieving that goal and for reducing poverty. Trade and investment are at the heart of that effort. That is why Canada is a firm supporter of a free and open trading system that fosters growth, contributes to development and supports poverty reduction in all regions of the world.
Perhaps no issue reminds us that we are all part of one world more than the threat to our collective well- being posed by climate change, a global challenge that requires global solutions. Canada takes the challenge of climate change seriously and is working with all parties under the United Nations Framework Convention on Climate Change to reach an effective post-2020 climate change agreement at the twenty-first session of the Conference of the Parties to the Framework Convention, to be held later this year in Paris. For Canada, an effective agreement must address both mitigation and adaptation, and, most importantly, such an agreement must include a commitment to mitigation actions by all of the world’s major emitters of greenhouse gases.
On 15 May, Canada announced its post-2020 climate change target — an economy-wide reduction of greenhouse gas emissions by 30 per cent below 2005 levels by 2030. That is an ambitious target that is in line
15-29946 19/33

A/70/PV.28 03/10/2015
with other major industrialized countries and reflects our national circumstances, including Canada’s position as a world leader in clean electricity generation.
Canada recognizes that financing is a key part of the discussion and, moving forward with our partners, we will, as we have done in the past, continue to support international climate-change financing. Canada has already pledged $300 million to the Green Climate Fund, in addition to a previous investment of $1.2 billion that we provided under quick-start climate-change financing, which has supported a number of beneficial projects in more than 70 developing countries.
From the beginning, Canada has been one of the largest and most reliable financial contributors to the United Nations. In the light of that support, it should come as no surprise that the Government of Canada and Canadians expect that money to be spent wisely and that the United Nations should be held accountable for its expenditures.
As I said at the outset, the overarching aims of the United Nations since its creation have been remarkably consistent, namely, to help achieve greater prosperity and security, to advance mutual respect, fairness and good international conduct, and, ultimately, to inspire and sustain the hopes of people everywhere for a better future. With our friends and partners in the global community, we have striven to make this world a better place and to make the United Nations a better instrument for achieving those goals. We look forward to working together with other nations, as we have done for seven decades, in pursuit of that common purpose.
